200.481(2)(b); Houk v. State, 103 Nev. 659, 664, 747 P.2d 1376, 1379

                (1987), and we

                              ORDER the judgment of conviction AFFIRMED. 1




                                                                       J.
                                        Hardesty


                                                                                           J.
                Parraguirre                                Cherry




                cc: Hon. Michael Montero, District Judge
                     Humboldt County Public Defender
                     Attorney General/Carson City
                     Humboldt County District Attorney
                     Humboldt County Clerk




                      1 The  fast track statement and fast track response do not comply
                with NRAP 3C(h)(1) and NRAP 32(a)(4) because they do not have margins
                of at least one inch on all four sides. We caution counsel for the parties
                that future failure to comply with the applicable rules when filing briefs in
                this court may result in the imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A